Jordan, Justice.
In this divorce action the wife appellee was awarded $300 per month as temporary alimony, $343 per month for each of 2 children, and $2,500 attorney fees. Husband appellant appeals.
We find no error. Evidence shows appellant owns corporate stock valued at $250,000 which paid $10,000 dividends in 1976; take home salary of approximately $720 per month; and savings accounts of approximately $18,000.
This court has consistently held that an award of temporary alimony and attorney fees will not be disturbed unless there is a flagrant or manifest abuse of discretion by the trial court. Shepherd v. Shepherd, 231 Ga. 257 (200 SE2d 893) (1973); Johnson v. Johnson, 236 Ga. 647 (225 SE2d 36) (1976). We find no such abuse here though the evidence shows that appellee has a substantial separate estate and income.

Judgment affirmed.


All the Justices concur.

Mitchell, Mitchell, Coppedge, Boyett & Wester, Warren N. Coppedge, Jr., Elliott, Goode, Jenne & Varnell, Robert W. Varnell, Jr., for appellant.
Dennis D. Watson, for appellee.